PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Dobashi et al.
Application No. 17/018,741
Filed: 11 Sep 2020
For: Pattern Enhancement Using a Gas Cluster Ion Beam

:
:
:	NOTICE VACATING PETITION
:
:
:

The purpose of this notice is to advise you that the decision on the epetition automatically granted by Electronic Filing System (EFS) on January 21, 2022 is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	A Notice of Allowance and Fee(s) Due was mailed on October 22, 2021, which set a non-extendable statutory period for reply of three (3) months.   An issue fee payment was received on January 6, 2022. 

■	On January 21, 2022, a petition to Withdraw an Application from Issue after Payment of the Issue Fee under 37 CFR 1.313 was filed by EFS and automatically granted by EFS on January 21, 2022.  The petition was accompanied by the petition fee of ($140) and a Request for Continued Examination (RCE) with a fee of $1,360.

However, the applicant failed to provide a proper submission with the RCE as required by 37 CFR 1.114.  A request for a suspension of action under 37 CFR 1.103 cannot serve as a proper submission. Accordingly, the RCE filed January 21, 2022, is deemed to be improper. See MPEP §706.07(h)(II).

In view of the above, the epetition automatically granted by EFS on January 21, 2022, is vacated.

This application is being referred to the Office of Data Management for further processing into a patent.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.  

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions